Citation Nr: 1508539	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  11-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema, to include as due to in-service ionizing radiation exposure, non-ionizing radiation exposure, asbestos exposure, and diesel exhaust exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, which denied the Veteran's service connection claim for emphysema with COPD.  See February 2010 RO Rating Decision, May 2010 Notice of Disagreement, April 2011 Statement of the Case, May 2011 VA Form 9.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the transcript has been associated with the Veteran's electronic record file.  In March 2014, the Board remanded this appeal for further development.  That development having been completed, the claim is now ready for appellate review.

In December 2014, the Veteran's private physician faxed to the Board recent medical treatment records.  The Veteran's claims file contains a February 2015 waiver of initial consideration by the Agency of Original Jurisdiction of the December 2014 medical records.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains an informal hearing presentation filed by the Veteran's representative in December 2014.  Virtual VA contains the Board hearing transcript, the June 2014 VA examination report, and other duplicative or non-relevant documents with respect to this appeal.

FINDING OF FACT

The Veteran's diagnosed COPD with emphysema is not etiologically due to in-service exposures to ionizing radiation, non-ionizing radiation, asbestos, diesel or exhaust fumes, and upper respiratory infections.


CONCLUSION OF LAW

The criteria for the establishment of service connection for emphysema with COPD have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the February 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for emphysema and COPD.  The letter provided notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  The letter included a radiation risk activity information sheet and a request for detailed information related to his in-service asbestos exposure.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment and examination records, and private medical treatment records and opinions have been obtained and considered.  With regard to the Veteran's claim, he was afforded a VA respiratory system examination in January 2010.  Furthermore, pursuant to the Board's March 2014 remand, the Veteran was afforded a June 2014 VA respiratory conditions examination.  In forming the opinion, the examiner was asked to discuss certain pieces of evidence, including the October 2008 private medical opinion and articles submitted by the Veteran (Association Between Chronic Obstructive Pulmonary Disease and Employment by Industry and Occupation in the US population and Occupational Diesel Exhaust Exposure as a Risk Factor for Chronic Obstructive Pulmonary Disease).  The examiner did not specifically address these items.  The Board, however, finds the omission harmless error.  The June 2014 VA examination report shows the examiner physically examined the Veteran, reviewed his claims file, and considered each of his contentions.  The examiner also thoroughly supported her etiological opinions with comprehensive factual findings and rationales addressing the Veteran's multiple theories of in-service causation.  Thus, the examiner's findings, rationales, and opinions address the October 2008 private medical opinion that the Veteran's COPD is due to "exposure during his service."  Also, the examiner's rationales address the underlying content and allegations of the articles pertaining to the prevalence of COPD among certain occupations.  Thus, the Board finds that the Veteran is not prejudiced by proceeding with an adjudication of his claim.  Also, the Board is cognizant of the Veteran's representative's contention that the examiner's characterization of a study was "misleading."  See December 2014 Informal Hearing Presentation.  For reasons set forth above, however, the Board finds that the 2014 VA opinion is adequate.  

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ confirmed with the Veteran that the issue on appeal was service connection for emphysema with COPD.  In addition, the VLJ explained to the Veteran what the evidence must show to obtain service connection.  The Veteran testified as to the in-service exposures to radiation and asbestos which caused his emphysema or COPD.  Furthermore, the VLJ sought clarification of the Veteran's private physician's attribution as to the source of the Veteran's COPD.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.  Thus, the Board finds that VA has fully satisfied the duty to assist.  

In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection-  Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for a disability requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bronchiectasis is a disease recognized as chronic under 38 C.F.R. § 3.309(a) and the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols. Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure. See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Also, service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways. Ramey v. Brown, 9 Vet. App. 40 (1996). First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). A radiation-exposed veteran is one who participated in a radiation-risk activity. A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites. 38 C.F.R. § 3.309 (d)(3). In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service. Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (law does not preclude a veteran from establishing service connection with proof of actual direct causation).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).
III.  Service Connection- Analysis

The Board finds that the Veteran has been diagnosed with COPD.  In August 2007, CT scans of the Veteran's chest revealed "mild bronchiectasis and increased interstitial opacities in the bases" and pulmonary fibrosis could be excluded.  See Dr. R. R. H.'s August 2007 Report.  A follow up CT scan in October 2007 showed "some nodular densities seen in the right lung and some focal areas that appear to represent pleural thickening or pleural based nodules.  See Dr. R. R. H's October 2007 Report.  There was no pleural effusion in the left lung but the physician could not exclude fibrotic change or a degree of bronchiectasis based on the images.  Id.  In October 2007 the Veteran underwent pulmonary function testing which found "[s]pirometry is consistent with a moderately severe obstructive ventilator defect."  See October 2007 Northern Michigan Hospital Report.  A September 2008 CT scan revealed "[b]ronchiectasis in the visualized lung bases with minimal atelectasis."  See Dr. H. W.'s September 2008 Report.  After reviewing the Veteran's pulmonary test results, his private primary care physician diagnosed the Veteran with COPD.  See Dr. M. R.'s August 2008 Letter, October 2008 Discharge Report and October 2008 Prescription Pad Note.  Furthermore, both VA examinations diagnosed the Veteran with COPD.  See January 2010 and June 2014 VA Examination Reports.

The Veteran advances four reasons for why he is entitled to service connection for COPD:  1) his in-service exposure to radiation caused his COPD, 2) his in-service exposure to asbestos caused his COPD, 3) his in-service exposure to diesel truck fumes caused his COPD and 4) his in-service upper respiratory infections and/or colds caused his COPD.  See February 2009 Claim, July 2012 Board Hearing Transcript, and December 2014 Informal Hearing Presentation by the Veteran's Representative.  

The Veteran testified that he served as a radar repairman, missile repairman, and a courier of truck parts to a motor pool where they were installed onto military diesel trucks.  See July 2012 Board Hearing Transcript p. 3-4 and June 2014 VA Examination Report.  He testified that he was exposed to asbestos while delivering brake parts.  Id. at p. 6-7.  The Veteran's military occupational specialty was that of a maintenance data specialist.  See Veteran's DD-214.  The Veteran's service personnel records indicate the Veteran's principal duties included "Hawk CW radar mechanic" from March 1969 to January 1970 and equipment receiving clerk from May 1970 to July 1971.  The Veteran contends that he was exposed to radiation due to radar.  The Board notes radar equipment emissions are microwave-type, non-ionizing radiation.  The Veteran's service treatment records show that he was treated for upper respiratory infections in July 1969 and June 1970.  A July 1969 chest X-ray showed no significant abnormalities.  His service separation medical examination revealed normal lungs.  The Veteran denied having chronic or frequent colds, asthma, shortness of breath, pain or pressure in his chest, or chronic coughs on his service separation medical history report.

The Board has considered the Veteran's assertions.  The Board recognizes that competent lay evidence may be used to substantiate the elements of a service connection claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  In this case, the Veteran states that his emphysema with COPD is the result of in-service exposure to radar radiation, diesel exhaust fumes, and asbestos from military truck break parts.  The Veteran's representative contends the Veteran's COPD was caused by his in-service colds and upper respiratory infections.  Emphysema and COPD are not able to be diagnosed by mere clinical observations but rather require the interpretation of radiological images and/or pulmonary function testing to properly diagnose.  The record evidence fails to demonstrate that the Veteran or his representative has the requisite training or expertise to offer a medical opinion as complex as determining the causes of emphysema or COPD.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, their lay etiological opinions are not competent and the Board assigns no probative weight to these assertions.

Rather, medical opinion evidence is necessary to substantiate the claim.  In this regard, the record reflects that there is conflicting medical opinion evidence as to whether the Veteran's lung disorder is related to service. The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Medical opinion evidence against the claim includes the June 2014 VA opinion. After a thorough review of the record evidence contained in the Veteran's claims file and an interview and examination of the Veteran, the examiner concluded that it was less likely as not that the Veteran's COPD was caused by or a result of military service or injury.  The VA examiner provided a negative nexus opinion (less likely than not - less than 50% probability) with respect to each of the Veteran's theories of in-service exposures or injuries as a cause of his COPD.  In regard to the claimed non-ionizing exposure, the examiner found that the weight of the credible medical literature was against exposure from ionizing radiation from working with radar to cause COPD with emphysema.  The examiner noted that a study on Navy veterans found little disease risk associated with exposure to radar. http://www.cancer.gov/newscenter/newsfromnci/2002/radarkorea.  The examiner maintained that for several diseases, including nonmalignant respiratory disease, the veteran death rate was lower than the general population.  The examiner explained that radar systems detect moving objects by sending pulses of high frequency electromagnetic fields. Radar systems were used widely in navigation, aviation, national defense and weather forecasting.  As the wavelengths of different radiations get shorter, energy increases. The energy associated with radar (1/2 inch to 3 feet) was too low to break molecular bonds in humans and cause disease. Radar used radio frequencies (RF) between 300 MHz and 15 GHz. RF below 10GHz could penetrate tissues but those above 10GHz were absorbed at the skin surface with very little energy penetrating the underlying tissues. The power emitted by radar systems varied from a few milliwatts (police traffic control radar) to many kilowatts (large space tracking radars). However, human exposure was reduced by the fact that radar sends eletromagnetic waves in pulses making the average power emitted lower than peak pulse power, radar beams were directional in narrow beams, radars had antennas constantly changing the direction of the beam, and areas of danger to human exposure were normally inaccessible to unauthorized personnel. Researchers had not found that multiple exposures to RF fields below threshold levels caused any adverse health effects. The examiner maintained that there was no substantive evidence that adverse health effects occurred in people exposed to RF levels at or below those set by international standards.  http://www.who.int/peh-emf/publications/facts/fs226/en/  Thus, the examiner concluded that the Veteran's current COPD with emphysema was less likely than not related to active duty military service nonionizing radiation exposure.

In regard to exposure to diesel fumes, the examiner explained that diesel was a type of fuel derived from crude oil. Large engines including those in trucks, buses, trains, construction and farm equipment, generators, ships and some cars ran on diesel. Exposure to diesel exhaust was widespread in the modern world. One could be exposed from driving, traveling, going to work, being by highways, etc. Diesel exhaust was a major part of outdoor air pollution. Occupations with potential exposure included miners, construction workers, heavy equipment operators, bridge and tunnel workers, railroad workers, oil and gas workers, loading dock workers, truck drivers, material handling operators, farmworkers, long-shoring workers, and auto, truck and bus maintenance garage workers.  The examiner noted that diesel could cause problems with the respiratory tract. Emissions from cars could also cause problems with the respiratory tract. All vehicles could emit chemicals, including carbon monoxide, from the exhaust which could lead to air pollution and which could penetrate the lungs causing respiratory symptoms. High ozone levels could adversely affect lungs.  The examiner observed that the Veteran was a test car driver for many years and a review of the claims file revealed that he stated he did this anywhere from 5 years to 12 years.  The examiner maintained that during this time he would have been exposed to fumes and exhaust from the cars. The examiner also observed that the Veteran also worked in janitorial services. The examiner maintained that people in this occupation were exposed to cleaning products whether they used it themselves, worked in areas where the products were being used, or were exposed to freshly cleaned or disinfected areas. There were numerous cleaning products that could affect the lungs.  The examiner maintained that there was a high suspicion of significant exposure to fumes/chemicals after
military service based on the Veteran's occupational history.  The examiner therefore concluded that the Veteran's current COPD with emphysema was less likely than not related to active duty military service exposure to diesel fumes.

In regard to exposure to asbestos, the examiner explained that asbestos was a naturally occurring fibrous material. Brake linings and clutch pads could have asbestos. The risk of developing asbestosis was related to the amount and duration of exposure and whether the individual smoked or not. Usually long term exposure was necessary.  The examiner observed that the Veteran was in the motor pool for 6-12 months working as the part clerk bringing parts out when needed.  The examiner maintained that his exposure to asbestos would have been minimal if at all. The examiner noted that increased interstitial findings on the chest x-rays were nonspecific and could be seen in conditions other than asbestosis such as infections of the lungs, aging, disease such as sarcoid, idiopathic fibrosis, etc. The examiner maintained that the Veteran did not have a common finding on chest x-ray for asbestosis of pleural plaques. The examiner therefore concluded that the Veteran's current COPD with emphysema was less likely than not related to any possible active duty military service exposure to asbestos.

In regard to in-service episodes of respiratory infections, the examiner observed that the Veteran was not seen for or treated for COPD with emphysema while on active
duty military service.  The examiner noted that the Veteran was seen for upper respiratory infections or colds but these would not lead to COPD with emphysema. The examiner noted that the discharge physical of June 1971 was silent for a lung condition and the examination was normal which implied that those acute cold/upper respiratory infections cleared and resolved.  The examiner observed that there was no medical evidence of ongoing treatment for a lung condition immediately or one year after service.  The examiner noted that the Veteran was diagnosed with COPD in 2007, 36 years after service. The examiner therefore concluded that the Veteran's COPD was not related to any incident or event while on active duty military service including treatment for colds and upper respiratory infections.

Medical opinion evidence in favor of the claim consists of the October 2008 private medical opinion in which Dr. M.R. notes that the Veteran had COPD and no history of tobacco use and that Dr. M.R. suspected that "exposure during his service could have contributed to [his] lung disease."  The other evidence shows that in December 2014, the Veteran was seen at the Center for Pulmonary and Sleep Medicine.  He reported that he had never smoked and that he was exposed to chemicals and Asbestos while in the military.  See Dr. D. M. G.'s December 2014 Report.  The physician diagnosed the Veteran with bronchiectasis without acute exacerbation and COPD.  Id.  The physician found the Veteran "clearly has damaged lungs of unclear etiology" and that his exposure to asbestos while in the military "may be the cause of his current symptoms."  Id.  
 
The Board is not persuaded by Dr. D. M. G.'s etiological opinion because it is speculative for VA purposes.  Dr. D. M. G.'s opinion states that the Veteran's lung damage is of unclear etiology and then states that in-service asbestos "may" be the cause of his COPD.  Such a statement is speculative for VA purposes.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish a medical nexus); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Warren v. Brown, 6 Vet. App. 4 (1993).  Also, Dr. D.M.G. provides data/facts (exposure to asbestos) and a conclusion (lung disorder possibly due to exposure to asbestos) absent any reasoned medical explanation connecting the two thereby rendering the medical opinion of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In regard to the October 2008 opinion, Dr. M.R. does not specify the exposure he attributes as having caused the Veteran's lung disease.  Dr. M.R. also does not provide a rationale for the opinion rendered.  Thus, the Board similarly finds Dr. M.R.'s opinion unpersuasive.  In contrast, the June 2014 nexus opinions provided by the VA examiner contain a detailed medical rationale for each etiological opinion grounded on specific factual findings of the Veteran's medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board finds the VA examiner's negative etiological opinions credible and persuasive as they are supported by clinical findings and are well reasoned.  Accordingly, the Board gives the VA examiner's medical opinion great weight.  

Consequently, the most probative medical opinion evidence shows that the Veteran's lung disorder is not etiologically due to in-service exposure to nonionizing radiation, asbestos, diesel fumes, and upper respiratory infections.  Also, COPD, emphysema, and bronchiectasis are not presumptive diseases specific to radiation-exposed veterans or radiogenic diseases, and there is no competent and credible medical opinion evidence that otherwise shows that such disorders are etiologically due to in-service exposure to ionizing radiation.  While bronchiectasis is a chronic disease, and the Veteran recently claimed that he had experienced breathing problems since the late 1960s/1970s (see June 2014 VA examination report), any relationship between the current lung disorder and respiratory symptoms experienced over the years must be established by medical evidence because a lung disorder may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Indeed, here, the most probative medical opinion evidence shows no such causal  relationship.  Therefore, as the preponderance of the competent record evidence shows the Veteran's symptoms of emphysema with COPD are not related to his military service, service connection is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for emphysema with COPD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema, to include as due to in-service ionizing radiation exposure, non-ionizing radiation exposure, asbestos exposure, and diesel exhaust exposure, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


